+- OFFICE OF THE ATTORNEY GENERAL - STATE OF TEXAS

   JOHN     CORNYN




                                                June 28,2002



The Honorable David T. Garcia                           Opinion No. JC-0522
Brooks County Attorney
117 East Miller Street                                  Re: Whether a constable who has not been issued
FalfInrias, Texas 78355                                 a permanent peace officer license under chapter
                                                        1701 of the Occupations Code is a peace officer
                                                        for purposes of article 2.12(2) of the Code of
                                                        Criminal Procedure    (RQ-0501 -JC)


Dear Mr. Garcia:

        You ask whether several constables in your county who have not been issued permanent
peace officer licenses from the Texas Commission on Law Enforcement Officer Standards and
Education (“TCLEOSE”) under chapter 1701 of the Occupations Code are peace officers for
purposes of article 2.12(2) of the Code of Criminal Procedure.’ We conclude that a constable need
not have a permanent peace officer license in order to be a peace officer under article 2.12(2).

         As background to your request, you explain that three of the four constables in your county                .
failed to obtain peace officer licenses from TCLEOSE within 270 days of being elected to office as
required by section 86.0021 of the Local Government Code, which provides:

                     (a) A person is not eligible to serve as constable             unless the
                 person:

                           (1) has a high school diploma or a high school equivalency
                 certificate; and

                        (2) is eligible to be licensed under Sections           1701.309 and
                 1701.3 12, Occupations Code.

                      (b) On or before the 270th day after the date a constable takes
                 office, the constable shall provide, to the commissioners court of the
                 county in which the constable serves, evidence that the constable has
                 been issued a permanent peace officer license under Chapter I 701,



         ‘Letter from Honorable David T. Garcia, Brooks County Attorney, to Honorable John Cornyn, Texas Attorney
General (Jan. 16,2002) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable David T. Garcia - Page 2                 (JC-0522)




               Occupations Code. A constable who fails to provide evidence of
               licensure under this subsection or who fails to maintain a permanent
               license while serving in office forfeits the office and is subject to
               removal in a quo warrant0 proceeding under Chapter 66, Civil
               Practice and Remedies Code.

                    (c) The license requirement of Subsection (b) supersedes       the
               license requirement of Section 1701.302, Occupations Code.

TEX.Lot. GOV’TCODEANN.8 86.0021 (Vernon Supp. 2002) (emphasis added); see also TEX. OCC.
CODEANN. $5 1701.301-.316 (Vernon 2002) (TCLEOSE license requirements); TEX. CONST.art.
V, 5 18(g) (“The Legislature by general law may prescribe the qualifications of constables.“);
Schwenke v. State, 960 S.W.2d 227,232 (Tex. App-Corpus        Christi 1997, pet. denied) (because the
Texas Constitution prescribes no qualifications for the office of constable, the legislature is free to
prescribe such qualifications).

         Pursuant to subsection (b) of this provision, your office filed a quo warrant0 proceeding in
district court to remove the constables from office. See Request Letter, supra note 1, at 1. You state
that the three constables thereafter resigned from office and the commissioners court appointed the
three constables to fill the vacancies in their former offices. See id. We assume that the constables
were not removed from office by the district court. As a result of their resignation and appointment
to office by the commissioners court, each of the three constables now has 270 days from the date of
appointment to obtain a peace officer’s license. See id.; see also Tex. Att’y Gen. Op. No. DM-322
(1995) at 4 (concluding that appointed constable who previously resigned from office could take
advantage of grace period for obtaining license “even if the appointee previously has served as
constable without obtaining from the commission the required license”).

         You ask whether a constable who has not yet obtained a permanent peace officer license as
required by section 86.002 1 of the Local Government Code is a peace officer under article 2.12(2)
of the Code of Criminal Procedure, which lists the various kinds of law enforcement personnel who
qualify as peace officers. See TEX. CODECRIM.PROC.ANN. art. 2.12 (Vernon Supp. 2002). This
is important because, under both the Code of Criminal Procedure and the Penal Code, special law
enforcement authority, such as the power to make certain arrests or to carry a weapon, is vested in
“peace officers” as that term is defined in article 2.12. See, e.g., id. arts. 14.01(b) (Vernon 1977);
14.03(a)-(d) (V emon Supp. 2002) (authority of peace officers to make warrantless arrests); 15.06
(Vernon Supp. 2002) (authority to serve arrest warrants); TEX.PEN.CODEANN. $5 1.07(36) (Vernon
1994) (For purposes of the Penal Code, “‘[pleace officer’ means a person elected, employed, or
appointed as a peace officer under Article 2.12, Code of Criminal Procedure, Section 5 1.2 12 or
5 1.2 14, Education Code, or other law.“); 46.15(a) (Vernon Supp. 2002) (“Sections 46.02 and 46.03
[weapons offenses] do not apply to: (1) peace officers and neither section prohibits a peace officer
from carrying a weapon in this state, regardless of whether the officer is engaged in the actual
discharge of the officer’s duties while carrying the weapon.“) (emphasis added). We conclude that
The Honorable   David T. Garcia - Page 3                (JC-0522)




a constable who has not obtained a permanent peace officer license under chapter            1701 of the
Occupations Code is a peace officer for purposes of article 2.12(2).

         A constable who has not obtained a permanent peace officer license under chapter 1701 of
the Occupations Code is a peace officer for purposes of article 2.12 because the language in article
2.12(2) regarding licensing under chapter 1701 applies only to reserve deputy constables.       The
license requirement does not apply to constables and deputy constables. Article 2.12 provides in
pertinent part:

                The following are peace officers:




                    (2) constables, deputy constables, and those reserve deputy
                constables who hold a permanent peace officer license issued under
                Chapter I701, Occupations Code.




TEX. CODECFUM.PROC.ANN. art. 2.12(2) (V emon Supp. 2002) (emphasis added). The Code
Construction Act requires us to construe the “words and phrases” of article 2.12 “in context and .
. . according to the rules of grammar and common usage.” TEX. GOV’TCODEANN. 5 311.011(a)
(Vernon 1998). In article 2.12, the limiting word “those” applies only to reserve deputy constables,
thus limiting the application of the qualifying phrase “who hold a permanent peace officer license
issued under Chapter 1701, Occupations Code” to reserve deputy constables and precluding
application of the phrase to constables and deputy constables.

        This construction of article 2.12(2) is also supported by its legislative history. See id.
5 3 11.023(l)-(3), (5) (in construing statute, court may consider object sought to be attained,
circumstances under which statute was enacted, legislative history, and consequences of a particular
construction). Prior to the 1999 legislative session, article 2.12(2) listed only constables and deputy
constables and included nothing about licensing as a peace officer, see Act of May 22, 1997,75th
Leg., R.S., ch. 1423’8 4.01,1999 Tex. Gen. Laws 5329’5334 (effective Sept. 1,1997), even though
the law already required that a constable obtain a peace officer license, see Act of May 28,1993,73d
Leg., R.S., ch. 985, 5 2, 1993 Tex. Gen. Laws 4261 (amending Government Code, section 415.053
to provide that: “An officer, including a sheriff, elected under the Texas Constitution or a statute
or appointed to fill a vacancy in an elective office must be licensed by the commission not later than
two years after the date that the officer takes office. . . . It is incompetency and a ground for removal
from office under Title 100, Revised Statutes, or any other removal statute if an officer to whom this
section applies does not obtain the license by the required date or does not remain licensed.“).

        In 1999, the legislature enacted House Bill 957, which was intended to include “reserve
police officers, reserve deputies and reserve deputy constables as peace officers,” to enable them “to
The Honorable David T. Garcia - Page 4                 (JC-0522)




assist on-duty officers in arrests” and “to carry their weapons while off-duty without being subject
to prosecution for unlawfully carrying a weapon.” SENATERESEARCHCTR.,BILLANALYSIS,               Tex.
H.B. 957 (Apr. 15, 1999). With respect to reserve deputy constables, House Bill 957 amended
article 2.12(2) as follows: “constables, [and] deputy constables, and those reserve deputy constables
who hold a permanent peace officer license issued under Chapter 415, Government Code [now
Chapter 170 1, Occupations Code] .” Act of May 5, 1999, 76th Leg., R.S., ch. 90, 8 1, 1999 Tex.
Gen. Laws 473 (enacting House Bill 957). The bill also added the following language to section
 86.012(b) of the Local Government Code, which provides for the appointment of reserve deputy
constables:

               The constable may authorize a reserve deputy constable who is a
               peace officer as described by Article 2.12, Code of Criminal
               Procedure, to carry a weapon or act as a peace officer at all times,
               regardless of whether the reserve deputy constable is engaged in the
               actual discharge of official duties, or may limit the authority of the
               reserve deputy constable to carry a weapon or act as a peace officer
               to only those times during which the reserve deputy constable is
               engaged in the actual discharge of official duties. A reserve deputy
               constable who is not a peace officer as described by Article 2.12,
               Code of Criminal Procedure, may act as a peace officer only during
               the actual discharge of official duties. A reserve deputy constable,
               regardless of whether the reserve deputy constable is a peace officer
               as described by Article 2.12, Code of Criminal Procedure, is not:

                          (1) eligible for participation in any program provided by the
                county that is normally considered a financial benefit of full-time
                employment or for any pension fund created by statute for the benefit
                of full-time paid peace officers; or

                        (2) exempt from Chapter 1702, Occupations      Code.

Id. 5 3’1999 Tex. Gen. Laws at 475 (codified at TEX.Lot. GOV'T CODEANN. 8 86.012(b) (Vernon
1999)). Clearly, House Bill 957 was intended to address the status of reserve law enforcement
officers, such as reserve deputy constables, and was not intended to affect the status of constables.
The bill was not intended to require a constable to obtain a peace officer license in order to be a
peace officer for purposes of article 2.12(2).

         In sum, a constable who has not yet obtained a permanent peace officer license as required
by section 86.0021 of the Local Government Code is a peace officer for purposes of article 2.12(2)
of the Code of Criminal Procedure.         Given this conclusion, we do not reach your remaining
questions, which are premised on the conclusion that a constable who has not obtained a permanent
peace officer license is not a peace officer under article 2.12(2).. We do note, however, that we have
located two statutes that apply only to a peace officer who has obtained a peace officer license.
The Honorable David T. Garcia - Page 5              (JC-0522)




Article 14.03(g) of the Code of Criminal Procedure authorizes only certain types of peace officers,
including constables, “who [are] licensed under Chapter 415, Government Code” (now Occupations
Code, chapter 1701)’ to make warrantless arrests outside their jurisdictions. See TEX. CODEGRIM.
PROC.ANN. art. 14.03(g) (Vernon Supp. 2002). The authority provided by article 14.03(g) applies
only to a licensed peace officer and would not apply to an unlicensed constable. Similarly, the
concealed-handgun law establishes special application requirements for concealed-handgun licenses
for active peace officers: “A person who is licensed as a peace officer under Chapter 415 [now
Occupations Code, chapter 17011 and is employed full-time as a peace officer by a law enforcement
agency may apply for a license under this subchapter.” TEX. GOV’T CODEANN. 8 411.1991(a)
(Vernon Supp. 2002) (emphasis added). A constable who is not licensed under chapter 1701 of the
Occupations Code would not be eligible to apply for a concealed-handgun          license under that
provision.
The Honorable David T. Garcia - Page 6              (JC-0522)




                                     SUMMARY

                      A constable who has not yet obtained a permanent peace
              officer license as required by section 86.0021 of the Local
              Government Code is a peace officer for purposes of article 2.12(2) of
              the Code of Criminal Procedure.




                                             Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DENMON GUSKY
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee